Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143120                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 143120
                                                                    COA: 297192
                                                                    Wayne CC: 09-027497-FH
  JAMES THOMAS WRIGHT, JR.,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 17, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals.
  The prosecutor did not move to dismiss the case, and the order of dismissal states that the
  dismissal was “on motion of the court.” We REMAND this case to the Court of Appeals
  for consideration of the issues raised by the prosecutor but not addressed by that court
  during its initial review of this case.

        MARILYN KELLY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2011                  _________________________________________
           y0914                                                               Clerk